DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIM et al (US 2016/0196917).
Regarding claim 1, LIM discloses a multilayer electronic component (Fig. 4, 100) comprising: a body (Fig. 4, 110) including a dielectric layer (Fig. 4, 110) and internal 5electrodes (Fig. 4, 121/122) alternately stacked with the dielectric layer interposed therebetween (Fig. 4); and an external electrode (Fig. 4, 131) disposed on the body and connected to the internal electrodes, wherein an end portion of at least one of the internal 10electrodes in a longitudinal direction of the body is thicker than a central portion of the internal electrode (Fig. 4, thicker at b1 vs b2), and a ratio t2/t1 of a thickness t2 of the end portion to a thickness t1 of the central portion satisfies 1.1 ≤ t2/t1 ≤ 1.5 (1≤ t2/t1 ≤2 [0012]).  
 Regarding claim 2, LIM further discloses that the at least one of the internal electrodes has a ratio t2/t1 of the thickness t2 of the end portion to the thickness t1 of the central portion satisfying 1.1 ≤ t2/t1 ≤ 1.3 (1≤ t2/t1 ≤2 [0012]).  
Regarding claim 4, LIM further discloses that a distance, from both side boundary surfaces, in a thickness direction, of the end portion of the internal electrode in the longitudinal direction of the body, to a center 5of the end portion of the internal electrode in a thickness direction of the body, is respectively greater than a distance from both side boundary surfaces of the central portion of the internal electrode in the thickness direction of the body to a center of the central portion of the internal electrode in 10the thickness direction (Fig. 4, electrodes in bi are thicker than in b2 so the distance from top to center in b1 would be greater than distance from top to center in b2).  
Regarding claim 11, LIM discloses a multilayer electronic component (Fig. 4, 100), comprising: external electrodes (Fig. 4, 131/132) disposed on side surfaces of a body (Fig. 4, 110) 15of the component opposing each other in a length direction (Fig. 4, L); and internal electrodes (Fig. 4, 121/122) having opposing polarities disposed alternately with a dielectric layer interposed therebetween (Fig. 4), each of the internal electrodes having an end portion (Fig. 4, b1) contacting a corresponding external electrode and a central portion (Fig. 4, b2) 20extending away from the end portion in the length direction (Fig. 4), wherein a ratio t2/t1 of a thickness t2 of at least one of the end portion to a thickness t1 of the corresponding central portion satisfies 1.1 ≤ t2/t1 ≤ 1.5 (1≤ t2/t1 ≤2 [0012]).  
Regarding claim 15, LIM discloses a multilayer electronic component (Fig. 4, 100), comprising: a body (Fig. 4, 110) having a first external electrode (Fig. 4, 131) disposed on a 15first side surface and a second electrode (Fig. 4, 132) disposed on a second side surface opposite the first side surface in a length direction (Fig. 4, L), the body comprising: first internal electrodes (Fig. 4, 121) exposed through the first 20side surface (Fig. 4), second internal electrodes (Fig. 4, 122) exposed through the second side surface (Fig. 4), and a dielectric layer (Fig. 4, 110) interposed between each pair of consecutive the first .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al (US 2016/0196917).
Regarding claim 3, LIM fails to teach the claim limitations. 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to test various length ratios between the thick and thin sections of the internal electrode and therefore find that a ratio L2/L1 of a length L2 of the end portion of the internal electrode in the longitudinal direction of the body to a length L1 of the internal electrode in the longitudinal direction of In re Aller, 105 USPQ 233 (CCPA 1955). One could then use this size in order to construct the devices to meet user needs based on obvious design possibilities based on possible ranges.
Regarding claim 12, LIM fails to teach the claim limitations. 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to test various length ratios between the thick and thin sections of the internal electrode and therefore find that a ratio L2/L1 of a length L2 of the at least one end portion to a length L1 of the corresponding internal electrode is 0.1 or less was a possibility, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). One could then use this size in order to construct the devices to meet user needs based on obvious design possibilities based on possible ranges.

Claims 5-7, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al (US 2016/0196917) in view of Celik et al (US 2004/0256603).
Regarding claim 5, LIM fails to teach the claim limitations. 
Celik teaches that the internal electrode comprises 80.0 to 95.0 wt% of nickel (Ni) and 5.0 to 20.0 wt% of copper (Cu) ([0022]).
  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Celik to the invention of LIM, in order to construct internal electrodes with improved resistance to oxidation (Celik [0008]).
Regarding claim 6, LIM fails to teach the claim limitations. 
Celik teaches that the Ni and the Cu are included in the form of a Ni-Cu alloy ([0034]).  

20 Regarding claim 7, LIM fails to teach the claim limitations. 
Celik teaches that the content of copper (Cu) included in the internal electrode is greater than 10.0 wt% and 20.0 wt% or less ([0015]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Celik to the invention of LIM, in order to construct internal electrodes with improved resistance to oxidation (Celik [0008]).
20 Regarding claim 13, LIM fails to teach the claim limitations. 
Celik teaches that the internal electrode comprises 5.0 to 20.0 wt.% of copper (Cu) (Celik [0008]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Celik to the invention of LIM, in order to construct internal electrodes with improved resistance to oxidation (Celik [0008]).
1020 Regarding claim 16, LIM fails to teach the claim limitations. 
Celik teaches that the first and second internal electrodes comprise 5.0 to 20.0 wt.% of copper (Cu) (Celik [0008]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Celik to the invention of LIM, in order to construct internal electrodes with improved resistance to oxidation (Celik [0008]).
20 Regarding claim 17, LIM fails to teach the claim limitations. 
Celik teaches that 15the first and second internal electrodes comprise a Ni-Cu alloy (Celik [0013]), wherein the Ni-Cu alloy includes copper in a range from 5.0 wt.% to 20 wt.% (Celik [0008]).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al (US 2016/0196917) in view of Nishikawa et al (US 2007/0025056).
20 Regarding claim 9, LIM fails to teach the claim limitations. 
Nishikawa teaches that the multilayer electronic component has a length of 0.4 mm or less and a width of 0.2 mm or less ([0006]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Nishikawa to the invention of LIM, in order to construct the capacitor to a known 0402-size for components (Nishikawa [0006]).

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al (US 2016/0196917) in view of Kim et al (US 2014/0240898).
20 Regarding claim 10, LIM fails to teach the claim limitations. 
Kim teaches that the internal electrode has a thickness of 0.41 µm or less ([0023]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Kim to the invention of LIM, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
20 Regarding claim 14, LIM fails to teach the claim limitations. 
Kim teaches that 10the first and second internal electrodes have a thickness of 0.41 µm or less ([0023]).  
.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the content of copper (Cu) included in the end portion DB1/ 113255650.1 Page 38of the internal electrode in the longitudinal direction of the body is greater than the content of copper (Cu) included in the central portion of the internal electrode” in combination with the other claim limitations. 

Additional Relevant Prior Art:
LEE et al (US 20160087189) teaches relevant art in Fig. 2-3.
Lee et al (US 20120307415) teaches relevant art in Fig. 1.
Ito et al (US 20100008017) teaches relevant art in Fig. 2.
Yamaguchi et al (US 2004/0190221) teaches relevant art in Fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848